NETTER V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-06-039-CR





PAULA FAYE NETTER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Paula Faye Netter attempts to appeal from her conviction for theft under $1,500
.  On February 8, 2006, the trial court entered its certification of defendant’s right to appeal in accordance with rule 25.2(a)(2).  
Tex. R. App. P.
 25.2(a)(2).  The certification states that Appellant “has waived the right of appeal.”
  On February 14, 2006, we notified Appellant that the certification indicating that she had waived her right to appeal had been filed in this court and that the appeal would be dismissed unless Appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
 25.2(a)(2), 44.3.  Appellant has not filed a response.

Therefore, in accordance with the trial court’s certification, we dismiss this appeal.  
See
 
Tex. R. App. P.
 25.2(a)(2), 43.2(f). 

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  April 13, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.